Citation Nr: 1106003	
Decision Date: 02/14/11    Archive Date: 02/28/11

DOCKET NO.  10-27 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a chronic disability of 
the right lower extremity, claimed as numbness in the right leg.

2.  Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to October 
1967 and from January 2004 to June 2005.  The Veteran also had 
reserve service.

This appeal to the Board of Veterans' Appeals (Board) arose from 
a January 2010 rating decision in which the RO, inter alia, 
denied service connection for a chronic disability of the right 
lower extremity, claimed as numbness of the right leg, but 
granted service connection and assigned an initial, 30 percent 
rating for PTSD, effective September 14, 2009.  In January 2010, 
the Veteran filed a notice of disagreement (NOD) with the denial 
of service connection for a chronic disability of the right lower 
extremity, claimed as numbness of the right leg, and with the 
assigned disability rating for PTSD.  In a June 2010 rating 
decision, the RO awarded an initial, 50 percent rating for PTSD, 
effective September 14, 2009.  A statement of the case (SOC) was 
issued in June 2010, and the Veteran filed a substantive appeal 
(via a VA Form 9, Appeal to the Board of Veterans' Appeals) in 
December 2010.

Because the Veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, the 
Board characterized this claim in light of the distinction noted 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for increased 
ratings for already service-connected disability).  Moreover, 
although the RO has granted a higher rating during the pendency 
of the appeal for the Veteran's PTSD, inasmuch as higher ratings 
for this disability are available and the Veteran is presumed to 
seek the maximum available benefit for a disability, the claim 
for a higher rating remains viable on appeal.  See Fenderson, 
12 Vet. App. at 126; AB v. Brown, 6 Vet. App. 35, 38 (1993).

For the reason expressed below, the matters on appeal are being 
remanded to the RO, via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the Veteran when further action, 
on his part, is required.


REMAND

On his December 2010 substantive appeal, the Veteran requested a 
Board video-conference hearing.  The Veteran has not yet been 
afforded this hearing.

Pursuant to 38 C.F.R. § 20.700 (2010), a hearing on appeal will 
be granted to an appellant who requests a hearing and is willing 
to appear in person.  See also 38 U.S.C.A. § 7107 (West 2002) 
(pertaining specifically to hearings before the Board).  Since 
ROs schedule video-conference hearings, a remand of these matters 
to the RO is warranted.

Accordingly, these matters are hereby REMANDED to the RO for the 
following action:

The RO should schedule the appellant for a 
Board video-conference hearing, pursuant to 
his request.  The RO should notify the 
appellant and his representative of the date 
and time of the hearing.  See 38 C.F.R. § 
20.704(b) (2010).  After the hearing, the 
claims file should be returned to the Board 
in accordance with current appellate 
procedures.

The purpose of this REMAND is to afford due process and to 
accomplish additional development; it is not the Board's intent 
to imply whether the benefits requested should be granted or 
denied.  The Veteran need take no action until otherwise 
notified, but he may furnish additional evidence and/or argument 
during the appropriate time frame.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999); 






Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).


